Citation Nr: 1647242	
Decision Date: 12/19/16    Archive Date: 12/30/16

DOCKET NO.  08-00 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service-connected gastritis.

2.  Entitlement to service connection for hypertension, to include as secondary to service-connected gastritis and to an acquired psychiatric disorder.

3.  Entitlement to a total rating based on unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Lori Chism, Attorney at Law


ATTORNEY FOR THE BOARD

J. Barone, Counsel

INTRODUCTION

The Veteran had active service from March 1976 to December 1976.

This matter came before the Board of Veterans' Appeals (Board) from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In October 2013, the Board reopened the issue of entitlement to service connection for an acquired psychiatric disorder and denied an increased rating for gastritis with an irritable duodenal bulb.  The reopened issue of entitlement to service connection for an acquired psychiatric disorder, as well as the issues of entitlement to service connection for hypertension and for a TDIU were remanded for development of the record.

In the October 2013 decision, the Board noted that the Veteran was unrepresented, having been previously represented by an attorney who had moved to withdraw such representation.  In March 2014, the Veteran submitted VA Form 21-22a, Appointment of Individual as Claimant's Representative, in favor or the attorney listed above.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the October 2013 remand, the Board directed that the Veteran be afforded a VA hypertension examination.  On examination in May 2015, the Veteran reported that he had been in receipt of Social Security Administration (SSA) disability benefits since March 2013.  Careful review of the record reveals no materials from SSA.  Given the likelihood that records held by SSA might include those pertinent to the disabilities at issue in this appeal, the Board finds that a remand for such records is warranted.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Accordingly, on remand, the AOJ must contact SSA and obtain the Veteran's complete SSA records, including any administrative decision(s) on his application for SSA disability benefits and all underlying medical records. 

Accordingly, the case is REMANDED for the following action:

1.  Contact SSA and request a copy of the Veteran's complete SSA disability benefits file, including any administrative decision(s) on the Veteran's application for SSA disability benefits and all of the underlying medical records.  A copy of any response(s) from SSA, to include a negative reply, should be included in the claims file.  All records provided by SSA also should be included in the claims file, to include uploading any disc supplied by SSA to the Veteran's electronic record.

If the AOJ is unable to secure these records, it must notify the Veteran and (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts that VA made to obtain those records; (c) describe any further action to be taken by VA with respect to the claims; and (d) notify him that he is ultimately responsible for providing the evidence.  38 U.S.C.A. § 5103A (b)(2) (West 2014); 38 C.F.R. § 3.159 (e)(1) (2015).

 2.  Then, ensure that all necessary development has been properly accomplished, and readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be issued a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered, since the issuance of the last SSOC.  The Veteran should be given the opportunity to respond to the SSOC before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




